Case: 2:20-cv-04813-ALM-KAJ Doc #: 92 Filed: 04/28/21 Page: 1 of 3 PAGEID #: 1266




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                     (COLUMBUS)


EMPLOYEES RETIREMENT SYSTEM OF                    CASE NO. 2:20-CV-04813
THE CITY OF ST. LOUIS,
                                                  CHIEF JUDGE ALGENON L. MARBLEY
                 Plaintiff,
                                                  MAGISTRATE JUDGE KIMBERLY A.
         -vs-                                     JOLSON

CHARLES E. JONES, et al.,
                                                  MOTION TO WITHDRAW AS COUNSEL
                 Defendants,

         -and-

FIRSTENERGY CORP.,

                 Nominal Defendant.


         Pursuant to Local Rule 83.4, Darrell A. Clay respectfully requests that he be granted

leave to withdraw as counsel for Defendant Justin Biltz in this matter. As set forth in the

accompanying declaration, Mr. Clay has been selected to become a Magistrate Judge for the

Northern District of Ohio, Western Division, which office he will assume on May 14, 2021.

Accordingly, in accordance with Canon 4A(5) of the Code of Conduct for United States Judges,

Mr. Clay must cease the practice of law and he is therefore withdrawing as a partner at Walter |

Haverfield LLP effective as of the close of business on Friday, May 3, 2021.

         Ralph E. Cascarilla will remain as counsel for Mr. Biltz.

         I have forwarded a copy of this motion to Mr. Biltz.




{03767191 - 1}
Case: 2:20-cv-04813-ALM-KAJ Doc #: 92 Filed: 04/28/21 Page: 2 of 3 PAGEID #: 1267




                                                      Respectfully submitted,


                                                      /s/ Darrell A. Clay _______________
                                                      Ralph E. Cascarilla (Reg. No. 0013526)
                                                              E-mail: rcascarilla@walterhav.com
                                                              Direct Dial: 216-928-2918
                                                      Darrell A. Clay (Reg. No. 0067598)
                                                              Email: dclay@walterhav.com
                                                              Direct Dial: 216-928-2896

                                                      WALTER | HAVERFIELD LLP
                                                      1301 E. Ninth Street, Suite 3500
                                                      Cleveland, OH 44114
                                                      216-781-1212 telephone
                                                      216-575-0911 facsimile

                                                      Attorneys for Defendant Justin T. Biltz


                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 28, 2021, I caused to be electronically filed the foregoing
pleading and attachments with the Clerk of Court using the CM/ECF system which will
automatically send email notification of such filing to all counsel of record.

         I have also forwarded a copy of this motion to Mr. Biltz.


                                              /s/ Darrell A. Clay_______________
                                              Darrell A. Clay




                                                 2
{03767191 - 1}
Case: 2:20-cv-04813-ALM-KAJ Doc #: 92 Filed: 04/28/21 Page: 3 of 3 PAGEID #: 1268




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON


EMPLOYEES RETIREMENT SYSTEM OF                        CASE NO. 2:20-CV-04813
THE CITY OF ST. LOUIS,
                                                      CHIEF JUDGE ALGENON L. MARBLEY
                 Plaintiff,
                                                      MAGISTRATE JUDGE KIMBERLY A.
         -vs-                                         JOLSON

CHARLES E. JONES, et al.,                             DECLARATION OF DARRELL A. CLAY
                                                      IN SUPPORT OF MOTION TO
                 Defendants,                          WITHDRAW AS COUNSEL

         -and-

FIRSTENERGY CORP.,

                 Nominal Defendant.



                 I, Darrell A. Clay, hereby declare as follows:

        1.     I am over the age of eighteen and competent in all respects. Unless otherwise
noted, I make this Declaration of my own personal knowledge. If called as a witness, I could and
would competently testify consistently with the contents of this Declaration.

       2.     I have been selected to become a Magistrate Judge for the Northern District of
Ohio, Western Division. I am scheduled to be sworn-in on Friday, May 14, 2021.

        3.     In accordance with Canon 4A(5) of the Code of Conduct for United States Judges,
I must cease the practice of law. Therefore, I am withdrawing as a partner at Walter | Haverfield
LLP effective as of the close of business on Friday, May 3, 2021.

              Under penalty of perjury, I declare the foregoing to be true and accurate to the
best of my knowledge, information, and belief.

                 Done at Cleveland, Ohio, this 28th day of April 2021.



                                               /s/ Darrell A. Clay_______________
                                               Darrell A. Clay



                                                  3
{03767191 - 1}
